      Case 6:21-cv-00212-ADA-JCM Document 1-1 Filed 03/05/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

DK HEARTSILL, LLC,                              §
   Plaintiff,                                   §
v.                                              §       CIVIL ACTION NO. 6;21-cv-212
                                                §
TRAVELERS INSURANCE COMPANY                     §
and RUSSELL SPENCE,                             §
  Defendants.                                   §       JURY DEMANDED
                                                §

                                    Exhibit A
                          INDEX OF MATTERS BEING FILED

       In compliance with 28 U.S.C. § 1446(a), the following matters are filed with Defendant’s

Notice of Removal in the above-referenced action:

       1. Notice of Removal, with the following exhibits attached:

              Exhibit A      Index of Matters Being Filed

              Exhibit B      List of All Counsel of Record and Parties Represented

              Exhibit C      Civil Docket Sheet in the State Court Action

              Exhibit D      Plaintiff’s Original Petition, filed 1/25/2021

              Exhibit E      Return of Service to Phoenix, 2/10/2021

              Exhibit F      Return of Service to Russel Spence, 2/26/2021

              Exhibit G      Phoenix’s Original Answer in State Court, 3/5/2021

              Exhibit H      Phoenix’s 542A Election Letter




                                               1
      Case 6:21-cv-00212-ADA-JCM Document 1-1 Filed 03/05/21 Page 2 of 2




                                     Respectfully submitted,

                                            MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                            By: /s/ Melinda R. Burke____________________
                                                   Melinda R. Burke
                                                   State Bar No. 03403030
                                                   Email: burke@mdjwlaw.com
                                                   9111 Cypress Waters Blvd., Suite 250
                                                   Dallas, Texas 75019
                                                   Telephone: (214) 420-5500
                                                   Facsimile: (214) 420-5501

                                                    ATTORNEY FOR THE                 PHOENIX
                                                    INSURANCE COMPANY




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been
forwarded to opposing counsel in accordance with the Federal Rules of Civil Procedure on March
5, 2021

Jeffrey E. Hansen, Esq.
Hansen & Associates
1101-A North Little School Road
Arlington, Texas 76017

                                                                   /s/ Melinda R. Burke
                                                                   Melinda R. Burke




                                               2
